Citation Nr: 1541605	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to medications taken for service-connected right knee arthritis and instability.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from March 1971 to May 1974 and from June 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2014, the instant matter was remanded to the agency of original jurisdiction (AOJ) to obtain an opinion regarding the likelihood that the Veteran's hypertension was caused or made chronically worse by the medications taken for his service-connected right-knee disability.  In that action, the Board noted that a January 2008 VA examination report contained a negative opinion regarding the likelihood that the Veteran's use of nonsteroidal anti-inflammatories (NSAIDS) for his service-connected right-knee disability led to the development of his hypertension.  The Board pointed out, however, that although that opinion addressed the causation prong of secondary service connection, it did not address the possibility that the Veteran's hypertension was aggravated by the medication.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2014) (providing that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected").  The Board thus directed that the matter be remanded for the clinician who had examined the Veteran in July 2012 to provide an addendum to that examination report that addressed the likelihood that the Veteran's hypertension was either caused or aggravated by the medications taken for his service-connected right knee disability.

A review of the May 2014 opinion report completed on remand shows that the examiner again opined that it was less likely than not that the Veteran's hypertension was caused by or a result of his right-knee meniscal tear.  As rationale for that opinion, the examiner stated that "NSAIDS can cause swelling and some elevation in blood pressure, but [the Veteran] continues to have elevated readings despite being off NSAIDS[; t]herefore, it is less likely than not that NSAIDS lead to the development of [hypertension]."  Unfortunately, the matter must again be remanded because the opinion obtained on remand did not address the aggravation aspect of secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Contact the VA clinician who examined the Veteran in July 2012 and provided the May 2014 addendum opinion and obtain from him an addendum to his examination and opinion reports that provides an opinion regarding the likelihood that the medications taken for the Veteran's service-connected right knee arthritis and instability have aggravated (caused a chronic increase in severity beyond the natural progression) the Veteran's hypertension.  The examiner should recognize that the question of aggravation is separate from the previously answered question of causation, and is a question that the Board is required to address.  Merely stating that there is no relationship does not adequately address this matter; the opinion should specifically discuss aggravation. 

If the examiner opines that the medications taken for the Veteran's service-connected right knee disability have aggravated the Veteran's service connected hypertension, state whether or not a baseline in severity of the hypertension prior to aggravation can be identified.  If so, please describe this baseline.  

A reasoned explanation for the requested opinion is required that includes reference to supporting lay or medical evidence contained in the claims folder, such as evidence showing that the severity of the Veteran's hypertension has not increased since onset, or to known medical principles relied upon in forming any opinion.

(If the July 2012 examiner is no longer available, the claims folder should be forwarded to another VA clinician to provide the requested opinion regarding aggravation.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the question to be answered.  If the matter is referred to another clinician, that clinician should be reminded that merely stating that it is his/her opinion that a condition was not caused or aggravated by the medications taken for the Veteran's service-connected right knee disability is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles.)

2.  Review the addendum opinion report prepared by the VA clinician to ensure that the addendum report complies with this remand and the question presented in the request.  Ensure that the clinician has provided the requested opinions regarding aggravation and that the opinion is supported by an adequate rationale.  It must be noted that if the clinician merely states that it is his/her opinion that a condition was not aggravated by the Veteran's medications, that opinion is not adequate unless supported by an explanation based on the record and pertinent medical principles.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

